          Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 1 of 16 Page ID #:30

                                                            1$74# .38Y
                                                                                     FILED
                                                                           CLERK, U.S. DISTRICT COURT




                                                                            2/5/2021
                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                      -.
                                                                           BY: ___________________ DEPUTY




/P("-
*'1OP
0SEFS
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 2 of 16 Page ID #:31
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 3 of 16 Page ID #:32
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 4 of 16 Page ID #:33
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 5 of 16 Page ID #:34
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 6 of 16 Page ID #:35
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 7 of 16 Page ID #:36
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 8 of 16 Page ID #:37
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 9 of 16 Page ID #:38
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 10 of 16 Page ID #:39
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 11 of 16 Page ID #:40
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 12 of 16 Page ID #:41
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 13 of 16 Page ID #:42
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 14 of 16 Page ID #:43
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 15 of 16 Page ID #:44
Case 2:21-cv-01093-SB-MRW Document 1 Filed 02/05/21 Page 16 of 16 Page ID #:45
